Case 1:20-cr-00040-DSC. Document 1. Filed 09/08/20. Page 1 of 12 G 1
—
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
Criminal Noy © Erie

(18 U.S.C. §% 313) and 2; 26 U.S.C.
§ 5861(d))

UNITED STATES OF AMERICA

V.

New we nee” Serene” Somer? See”

TYVARH NICHOLSON

INDICTMENT
COUNT ONE
The grand jury charges:
On or about May 30, 2020, in the Western District of Pennsylvania, the defendant,
TYVARH NICHOLSON, did commit and attempt to commit an act to obstruct, impede and
interfere with a law enforcement officer lawfully engaged in the lawful performance of the
officer’s official duties, incident to and during the commission of a civil disorder which obstructeni,
delayed and adversely affected commerce and the movement of articles and commodities in
commerce, to wit: the defendant, TY VARH NICHOLSON, incident to and during the commission
of a civil disorder in the vicinity of downtown Erie, which disorder obstructed, delayed and
adversely affected the interstate commerce activities of nearby business establishments and the
movement of articles and commodities in commerce, did knowingly and willfully throw objects
and projectiles. at police officers, causing the obstruction, impediment and interference of law
enforcement officers engaged in the lawful performance of their official duties.

In violation of Title 18, United States Code, Sections 231(a)(3) and 2.

 

SEP — 8 2099

CLERK U.S. DIST RICT
co
WEST. DIST. OF PENNSYLVANIA
Case 1:20-cr-00040-DSC Document 1 Filed 09/08/20 Page 2 of 2

. . COUNT Two

The grand jury further charges: | |
On or about May 30, 2020, in the Western District of Pennsylvania, the defendant,
TYVARH NICHOLSON, did knowingly and unlawfully possess firearms, as defined in Title 26,

United States Code, Section 5845(a), namely, destructive devices, as defined in Title 26, United
States Code, Section 5845(a)(8), which were not registered to him in the National Firearms

Registration and Transfer Record.

In violation of Title 26, United States Code, Section 5861(d).

A True Bill,

 

 

SCOTT W.BRADY “
United States Attorney
- PAID No. 88352
